DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR 10-2020-0116753, filed on 9/11/2020.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Jang (“Investigation of the effect of carbon-covering layer on catalyst layer in polymer electrolyte membrane fuel cell in low relative humidity condition” – refer to attached copy of article showing online public availability on July 9, 2019).
	Regarding Claims 1 and 3, Jang discloses a method for preparing a membrane electrode assembly, comprising:
a step of preparing a carbon particle-containing ink (carbon ink) comprising a carbon particle (e.g., carbon comprising Vulcan XC-72 which is a brand for carbon black particles) and a polymer binder (e.g., Nafion ionomer) [pg. 2; Section 2.2];
a step of forming an anode catalyst layer (anode) and a cathode catalyst layer (cathode) by coating a catalyst ink comprising a metal catalyst (platinum, Pt catalyst) on both sides of a polymer electrolyte membrane [pg. 2; Section 2.1]; and
a step of forming a porous carbon layer (carbon-covering layer, CCL) by coating the carbon particle-containing ink on the surface of the cathode catalyst layer {Note:  Although Jang fails to explicitly teach that the carbon-covering layer is porous, it can be seen in Fig. 1(b) that the carbon-covering layer allows water to diffuse therethrough in either direction, towards the MEA or away from the MEA} [pg. 2; Section 2.2; Fig. 1(b)].
	Regarding Claim 2, Jang discloses wherein the content of the polymer binder is 30 wt % based on the total contents of the carbon particle and the polymer binder, and the porous carbon layer has a thickness of 15 μm [pg. 2; Section 2.2].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724